Title: Abigail Adams to William Smith Shaw, 25 January 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            Dear william
            Quincy Janry 25 1799
          
          I thank you my dear Nephew for your last agreable Letter. you have too sensible and feeling a heart not to participate in the pleasure which the Return of your cousin gives to his Parents and Friends. your account of his reception from his Father was too tender and interesting to my Heart, not to flow to my Eyes; I hope you will derive both instruction and improvement from him. you have a mind formed for both.
          
          I am surprized that mr should so long detain mr Gerrys correspondence. the world know that the President is not accustomed to be thus dilatory. yet the blame will fall upon him, by those who know not the cause; as the Senate have decided that they cannot impeach one of their own Body, they cannot have Authority to impeach a foreign minister I presume; the truth is that when these papers appear mr Gerry will not sink in the estimation of his Countrymen—for sick as I was I took a peep at them; we all condemn his seperating from his Colleagues, his remaining after they came away, and his submit ting to be once thought more yealding than the Honor of his country required. he is very tedious in making communications, but his honesty & his Integrity I cannot call in Question.
          you did not give me any account of your Lady dinner, nor a word about the Ball, two subjects very interesting to our solatary fire side—
          I have not seen this years Guillotina. send it me—
          When you see mr Tracy present my Respects to him. I have a sincere esteem for him. mr Hillhouse too & plain honest Rough mr Goodhue Mr Foster the Rep. & mr Foster the senator. I think how ever that he ought to Change seats with his Brother but, the House would be the loosers: Mr dana, too. in short most of the Federalis of senate and House, I feel a relative attachment to, and once I esteemed and loved as a Friend, him, whom I have too much reason to fear is an apostate, so that his Change is a painfull reflection as il respects my self, but more so, as it affects my Country.
          mr Peabody writes to inquire after Richard. I suppose his Friend wish to hear from him— I am my dear Nephew / your affectionate
          
            Aunt A A—
          
          
            Ps— mr Black desires you would tell mr Brisler, that if the Maderia wine from the House of Cumes is as good as his proves he hopes he will not let a Jacobin smak his Lips at it
            you forgot to have your uncles Letter Frankd. they chargd 60 cents for it
          
        